—Order, Supreme Court, New York County (Carol H. Arber, J.), entered March 18, 1991, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, and denied plaintiffs cross-motion for leave to amend the complaint, unanimously affirmed, with costs.
The complaint in this action for interference with prospective contractual relations was properly dismissed for failure to allege any dishonest or unlawful means (see, Harden, S.P.A. v Commodore Elecs., 90 AD2d 733, 734). This basic deficiency was not cured by plaintiffs proposed amendment, which relates only to a change in the form of plaintiffs business organization from a corporation to a partnership. Thus leave to amend was properly denied (East Asiatic Co. v Corash, 34 AD2d 432). Concur — Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.